 
Exhibit 10.2
 
INDEMNIFICATION AGREEMENT
 
This INDEMNIFICATION AGREEMENT, made and entered into as of June 10, 2011
("Agreement"), by and between Immucor, Inc., a Georgia corporation (the
"Corporation"), and Joshua H. Levine ("Indemnitee").
 


WHEREAS, the Board of Directors of the Corporation (the "Board") has determined
that the ability to attract and retain highly competent persons as directors,
officers, or in other capacities is in the best interests of the Corporation's
shareholders and that such persons should be assured that they will have
protection in the future; and


WHEREAS, it is reasonable, prudent and necessary for the Corporation to obligate
itself contractually to indemnify such persons to the fullest extent permitted
by applicable law, so that such persons will serve or continue to serve the
Corporation free from undue concern that they will not be adequately
indemnified; and


WHEREAS, this Agreement is a supplement to and in furtherance of any rights
granted under the Articles of Incorporation of the Corporation or the By-Laws of
the Corporation and any resolutions adopted pursuant thereto shall not be deemed
to be a substitute therefor nor to diminish or abrogate any rights of Indemnitee
thereunder, and


NOW, THEREFORE, in consideration of Indemnitee’s service to the Corporation, the
premises and the covenants contained herein, the Corporation and Indemnitee do
hereby covenant and agree as follows:


Section 1.               Definitions.  For purposes of this Agreement:


(a)           "Corporate Status" means the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Corporation or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which such person is or was serving at the request of the
Corporation.


(b)           "Disinterested Director" shall have the meaning given such term by
Section 850 of the Georgia Business Corporation Code (the “GBCC”).


(c)           "Expenses" means all reasonable attorneys' fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.


(d)           “Proceeding” means any threatened or pending claim, action, suit,
or proceeding, whether civil, criminal, administrative, arbitrative, or
investigative and whether formal or informal.


 
 

--------------------------------------------------------------------------------

 
 
Section 2.               Indemnification - General.  The Corporation shall
indemnify, and advance Expenses to, Indemnitee as provided in this Agreement to
the fullest extent permitted by applicable law in effect on the date hereof and
to such greater extent as applicable law may thereafter from time to time
permit.  The rights of Indemnitee provided under the preceding sentence shall
include, but shall not be limited to, the rights set forth in the other Sections
of this Agreement.


Section 3.               Indemnification for Proceedings.  The Corporation shall
indemnify the Indemnitee against Expenses, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by him or on his
behalf in connection with any Proceeding if the Indemnitee is a party to the
Proceeding because of his Corporate Status, provided that the Indemnitee
conducted himself in good faith, and (a) the Indemnitee reasonably
believed:  (i) in the case of conduct in his official capacity, that such
conduct was in the best interests of the Corporation; (ii) in all other cases,
that such conduct was at least not opposed to the best interests of the
Corporation; and (b) in the case of any criminal proceeding, the Indemnitee had
no reasonable cause to believe such conduct was unlawful.  Notwithstanding the
foregoing, no indemnification shall be made in connection with any Proceeding
with respect to conduct for which he was adjudged liable on the basis that he
improperly received personal benefit, whether or not involving action in his
professional capacity, or if applicable law prohibits such indemnification.


Section 4.               Indemnification for Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his Corporate Status, a witness in any
Proceeding, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.


Section 5.               Advancement of Expenses.  The Corporation shall advance
all Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding to which he is a party by reason of his Corporate Status, within
twenty days after the receipt by the Corporation of a statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding.  Such statement or
statements shall include a written affirmation of his good faith belief that he
has met all relevant standards of conduct set forth in Section 3 shall be
accompanied by reasonable evidence of the Expenses incurred by Indemnitee, and
shall include or be preceded or accompanied by an undertaking in the form
prescribed by Section 853(a)(2) of the GBCC, by or on behalf of Indemnitee, to
repay any Expenses advanced if it shall ultimately be determined that Indemnitee
is not entitled to be indemnified against such Expenses.


Section 6.               Limitations.  Notwithstanding anything to the contrary
contained in this Agreement, the Corporation shall have no obligation under this
Agreement to make any payment to Indemnitee with respect to Expenses, judgments,
penalties, fines and amounts paid in settlement:  (a)  on account of any claim
against Indemnitee for an accounting of profits made from the purchase or sale
of securities of the Corporation pursuant to the provisions of Section 16(b) of
the Securities Exchange Act of 1934 and amendments thereto or the similar
provisions of any other applicable law; (b) on account of any claim against
Indemnitee arising out of the trading of the Corporation stock while possessing
material non-public information, whether pursuant to the Insider Trading
Sanctions Act of 1984 or otherwise; (c) if a final judgment or other final
adjudication by a court having jurisdiction in the matter shall determine that
such indemnity is not lawful; (d) in respect to remuneration paid to Indemnitee
if a final judgment or other final adjudication by a court having jurisdiction
in the matter shall determine that such remuneration was not lawful; (e) for any
appropriation, in violation of his duties, of any business opportunity of the
Corporation; (f) for acts or omissions which involve intentional misconduct or a
knowing violation of law; (g) for unlawful distributions as set forth in GBCC
Section 14-2-832 (or any successor provision); (h) for any transaction from
which he received an improper personal benefit.; or (i) with respect to any
Proceeding, or any claim therein, brought or made by Indemnitee against the
Corporation.


 
2

--------------------------------------------------------------------------------

 
 
Section 7.               Non-Exclusivity, Survival of Rights, Insurance,
Subrogation.


(a)           The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Articles of Incorporation or the By-Laws of the Corporation, any
agreement, a vote of shareholders for a resolution of directors, or
otherwise.  No amendment, alteration or repeal of this Agreement or any
provision hereof shall be effective as to any Indemnitee with respect to any
action taken or omitted by such Indemnitee in his Corporate Status prior to such
amendment, alteration or repeal.


(b)           In the event of any payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Corporation to bring suit to enforce such rights.


(c)           The Corporation shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.


Section 8.               Duration of Agreement; Assignment.  This Agreement
shall continue until and terminate upon the later of:  (a) five years after the
date that Indemnitee shall have ceased to serve as a director, officer,
employee, agent or fiduciary of the Corporation or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which Indemnitee served at the request of the Corporation; or (b) the final
termination of all pending Proceedings in respect of which Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder .  This Agreement
shall be binding upon the Corporation and its successors and assigns and shall
inure to the benefit of Indemnitee and his heirs, executors and
administrators.  Any purported assignment of this Agreement or any of the rights
or obligations hereunder by Indemnitee shall be void.  In addition to the rights
granted to Indemnitee under this Agreement, Indemnitee shall also have the
benefit of any indemnification more favorable to a director of the Corporation
granted in a contract of indemnification to any current member of the Board of
Directors of the Corporation.


Section 9.               Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby; and (b) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable) that is not itself
invalid, illegal or unenforceable shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable.


 
3

--------------------------------------------------------------------------------

 
 
Section 10.             Counterparts.  This Agreement may be executed in one or
more counterparts, including counterparts signed and delivered by fax, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement.  Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.


Section 11.             Headings.  The headings of the paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.


Section 12.             Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.


Section 13.             Notification and Defense of Claims.


(a)           Promptly after receipt by Indemnitee of notice of the commencement
of any action, suit or proceeding, Indemnitee will, if a claim in respect
thereto is to be made against the Corporation under this Agreement, notify the
Corporation of the commencement thereof.  The failure so to notify the
Corporation will not relieve the Corporation from any liability which it may
have to Indemnitee otherwise than under this Agreement.  With respect to any
such action, suit or proceeding as to which Indemnitee so notifies the
Corporation:  (i) the Corporation will be entitled to participate therein at its
own expense; and (ii) except as otherwise provided below, to the extent that it
may wish, the Corporation may assume the defense thereof.


(b)           After notice from the Corporation to Indemnitee of its election to
assume the defense thereof, the Corporation will not be liable to Indemnitee
under this Agreement or otherwise for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below.  Indemnitee
shall have the right to employ counsel of his choosing in such action, suit or
proceeding but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized in writing by the Corporation, (ii) the Corporation and Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Corporation and Indemnitee in the conduct of the defense of such action, or
(iii) the Corporation shall have failed or refused to employ counsel to assume
the defense of such action, in each of which cases the reasonable fees and
expenses of Indemnitee's counsel shall be paid by the Corporation.


(c)           The Corporation shall not be liable to Indemnitee under this
Agreement for any amounts paid in settlement of any threatened or pending
action, suit or proceeding without its prior written consent.  The Corporation
shall not settle any such action, suit or proceeding in any manner which would
impose any penalty or limitation on Indemnitee without Indemnitee's prior
written consent.  Neither the Corporation nor Indemnitee will unreasonably
withhold his or its consent to any proposed settlement.


 
4

--------------------------------------------------------------------------------

 
 
Section 14.             Securities and Exchange Commission.  Indemnitee
acknowledges that the Securities and Exchange Commission ("SEC") has expressed
its opinion that indemnification of directors and officers from liabilities
under the Securities Act of 1933 (the "Act") is against public policy and
therefore unenforceable.  Indemnitee hereby agrees that it will not be a breach
of this Agreement for the Corporation to agree with the SEC in connection with
the registration for sale of any stock or other securities of the Corporation
from time to time that, in the event that a claim for indemnification against
such liabilities (other than the payment by the Corporation of expenses incurred
or paid by a director or officer of the Corporation in the successful defense of
any action, suit or proceeding) is asserted in connection with such stock or
other securities being registered, the Corporation will, unless in the opinion
of its counsel the matter has been settled by controlling precedent, submit to a
court of competent jurisdiction the question of whether or not such
indemnification by it is against public policy as expressed in the Act and will
be governed by the final adjudication of such issue.  Indemnitee further agrees
that such submission to a court of competent jurisdiction shall not be a breach
of this Agreement.


Section 15.             Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand, or (ii) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed, (a), if to Indemnitee, to the address designated by Indemnitee for
such purpose set forth under his signature, and (b), if to the Corporation, to:


Immucor, Inc.
3130 Gateway Drive
Norcross, GA  30071


or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.


Section 16.             Governing Law.  The parties agree that this Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Georgia.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 

IMMUCOR, INC.   INDEMNITEE                 By: /s/ Joseph E. Rosen  
/s/ Joshua H. Levine
  Joseph E. Rosen
Chairman of the Board
 
Joshua H. Levine
     
 
     
Address for notice:
 
 
     
 
 

 
 
5